DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments and specific amendments, regarding the drawing objections, specification objections, as well as 112A and 112B rejections that concerned the “inner” and “outer” face of the endless belts have been fully considered and are persuasive.  The objections and rejections have been withdrawn.
Applicant’s arguments and specific amendments, regarding the 112A and 112B rejection of claim 16 have been fully considered and are persuasive.  The rejection has been withdrawn.


Applicant argues that Viauld does not disclose a device having a baler having a guide apparatus for guiding the wrapping material that is fixed in position relative to the wrapping device.  The Examiner does not agree with this assertion.  As discussed in the rejection, the link 48 is in fact fixed in place relative to the wrapping device by pivot 52.  As such, despite being able to pivot around 52, the link 48 is in fact fixed in position relative to the wrapping device.  As an analogy, the Examiner would ask the Applicant to consider the wheel of an automobile.  The wheel is able to spin around the axle, and is not “frozen” in a single position.  It is however fixed in place relative to the rest of the vehicle.  
Applicant argues that the Viauld reference does not meet the limitation “"the panel at least partially opens up the region between the wrapping device and the guide apparatus to allow material accumulated in the region between the wrapping device and the guide apparatus to exit the baler".  The Examiner does not agree with this assertion.  The Viauld reference explicitly details that it is in fact designed to allow accumulated material between the wrapping device and the guide apparatus to exit the baler.  This can be seen in several instances in the specification; Col. 3, lines 51-58 state this fact – “The guide, assembly 28 is then in its non-operating position shown in FIG. 1 wherein the guide surface of the guide pan straight section 32 occupies a near vertical position and the guide pan arcuate section 33 is steeply disposed, so that small particles of crop that escape from the baling chamber 12 through the gaps between the rolls 20 cannot accumulate on the guide sections 32 and 33 but instead can escape downwardly to the ground. The guide assembly 28 remains in this position until the cutter arrangement 26 is again returned to its non-operating position, which occurs only when the next bale 16 that has been formed is to be wrapped. Accordingly, no dirt or crop material can accumulate on the wrap material directing surface of the guide pan 29 during the building phase of the bale 16 and therefore no obstacle is present which would hinder the feeding of the material 18 to the baling chamber 12 upon pivoting of the guide pan 29, in the counterclockwise direction about the pins 42, back to its operating position shown in solid lines in FIG. 1.”.  Furthermore, this feature is again discussed in Col. 3, line 59- Col. 4, line 13 -  “It is noted that the forward end of the curved section 33 of the guide pan 29 shown in FIG. 1 is straight or linear and that a guide pan constructed in this manner will normally not collect crop material or dirt when the pan is positioned in its non-operating position. However, the chances of crop material or dirt collecting on the guide pan can be further diminished by providing a guide pan constructed as shown in FIG. 2. Specifically, therein is shown a guide pan 29' having features in common with the aforedescribed guide pan 29, with the same reference numerals being used to denote these common features. The difference between the pans 29 and 29' is that the front of the pan curved section is here provided with a series of either V-shaped (right-hand side) or U-shaped (left-hand side) notches 54 and 56, 
For these reasons, the rejection will stand. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “wherein the guide apparatus is spaced from the wrapping device across a region spanning between the guide apparatus and the wrapping device” renders the claim indefinite, as the Examiner is unable to determine exactly what the Applicant is claiming. It would appear as if the guide apparatus is the same distance away from the wrapping device as the guide apparatus is spaced from 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-18 are rejected under 35 U.S.C. 103 as obvious over Viauld, (US 5,557,906) in view of Jennings, (US 5,243,806).

Regarding claim 1, Viauld discloses:  

A baler (Fig. 1, baler 10) for forming round bales, the baler comprising: 

a wrapping device (Fig. 1, a wrapping arrangement 14) for wrapping a pressed bale (Fig. 1, bale 16) with a wrapping material (Fig. 1, wrap material 18); 

(Fig. 1, L-shaped support link 48) fixed in position relative to the wrapping device (Fig. 1, pivot 52 fixes the link 48 in place relative to the wrapping device.  While the link is able to rotate around the pivot, it is technically fixed in position relative to the wrapping device, thus meeting the claim limitation) and positioned adjacent to the outer face of the endless pressing belt for positioning the wrapping material against the outer face of the endless pressing belt (as denoted above, the inward facing portion of the belt is the inner face – as such, the opposite side is the outer face.  The outer face clearly is adjacent to link 48 in the solid lined position) and guiding the wrapping material to the variable size pressing chamber (as can be seen in Figure 1, the wrapping material 18 follows path F, thus meeting the claim limitations); and 

wherein the guide apparatus (Fig. 1, L-shaped support link 48) is spaced from the wrapping device (Fig. 1, a wrapping arrangement 14) across a region spanning between the guide apparatus and the wrapping device (Please see 112B rejection above.  This limitation appears to state that the guide apparatus exists in the location in which it exists.);

a panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) for guiding the wrapping material across the region extending between the wrapping device and the guide apparatus (Figure 1, path F); wherein, 

(as the panel and wrapping device are all a part of the same structure and system, the movement of the panel within the structure inherently means that it is movable relative to the other portions of the device, in particular the wrapping device) between a first position (Fig. 1, solid lines of item 33) and a second position (Fig. 1, dashed lines of item 33); wherein, 

in the first position (Fig. 1, solid lines of item 33), the panel substantially bridges the region between the wrapping device and the guide apparatus to guide the wrapping material from the wrapping device to the guide apparatus (Col. 3, line 28, “ As shown in FIG. 1, the guide assembly 28 is in its operating position wherein the guide pan 29 conducts the wrap material 18 to the baling chamber 12”), and in the second position  (Fig. 1, dashed lines of item 33) the panel at least partially opens up the region (by moving downward, the connection between the wrapping device and the guide apparatus is no longer existent, thus meeting the claim limitations) between the wrapping device and the guide apparatus to allow material accumulated in the region between the wrapping device and the guide apparatus to exit the baler (Col. 3, lines 51-58 explicitly disclose this feature, the language is explicitly disclosed above in the response to arguments section).

Jennings explicitly teaches: an endless (the Examiner notes that there is no difference betwixt an “endless belt” and a standard “belt”.  The definition of belt, according to the FreeDictionary.com is “A continuous band or chain for transferring motion or power or conveying materials from one wheel or shaft to another.”.  The term “continuous” is synonymous with “endless”.  As Viauld has a belt, it is therefore endless.) pressing belt (Fig. 1, “a conventional apron 32 comprising a plurality of continuous side-by-side belts”) supported by a plurality of fixed rollers (Figs. 1-3, guide rolls 33, 34, 35, 36, 37) and a plurality of moveable rollers (Figs. 1-3, sledge assembly 20 comprising a plurality of rollers 21, 22, 23) the endless pressing belt defining a variable size pressing chamber where the pressed bale is formed (Col. 3, line 14, “an expandable chamber round baler”); 

wherein the endless pressing belt includes an outer face positioned to engage the pressed bale and an opposing inner face (The endless belt, being a belt, has 2 sides.  One could be designated the inner face, thus meeting the claim limitations.  As can be seen in Fig. 3, the belt of Jennings has a similar orientation in relation to the Control Mechanism (the mechanism in Jennings that controls the net wrapping apparatus.).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bale mechanism of Viauld by the use of an endless belt and a variable sized baling chamber, as taught by Jennings, thereby combining prior art elements in a known fashion to achieve a predictable result.  The benefit of this type of setup is that reliable contact between the net wrapping material and the bale can be maintained at all times throughout the wrapping procedure.  As such, the wrap can be applied in a more consistent and more (Col. 2, line 15, “The baler 10 may be of any known design, that is, with the baling chamber 12 being of fixed or variable :size, having its perimeter defined exclusively by rolls 20, as shown, or by belts or chains, or by a combination of two or more of rolls, belts or chains.”)

Regarding claim 2, Viauld further discloses: the panel (Fig. 1, wrap material guide assembly 28) is pivotable such that in the second position the guide means is disposed in a vertical position (as can be seen in figure 1, the dashed lines of item 28 has dropped into a vertical orientation, positioned downwards) to open the region vertically below ; (Col. 3, lines 51-58 – “The guide, assembly 28 is then in its non-operating position shown in FIG. 1 wherein the guide surface of the guide pan straight section 32 occupies a near vertical position and the guide pan arcuate section 33 is steeply disposed, so that small particles of crop that escape from the baling chamber 12 through the gaps between the rolls 20 cannot accumulate on the guide sections 32 and 33 but instead can escape downwardly to the ground”)..

Regarding claim 3, Viauld further discloses: the panel (Fig. 1, wrap material guide assembly 28) is movably connected to a frame of the baler or the guide apparatus (as can be seen in Fig. 1, the guide means is clearly movable.  Furthermore, as per claim 3 of the subject patent, “and said mounting means further including a support link having opposite ends pivotally connected to an underside of said curved section and frame location”).

Regarding claim 4, Viauld further discloses: the panel (Fig. 1, wrap material guide assembly 28) is pivotably connected to the frame or the guide apparatus (Fig. 1, pivot 52  Col. 3, line 9, “guide pan 29 may pivot vertically”).

Regarding claim 8, Viauld further discloses: the panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) comprises a guide panel, a guide plate, or a guide grate (Fig. 2, guide pan 29).

Regarding claim 9, Viauld further discloses: the panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) comprises an end region facing the wrapping device (Fig. 2, notches 54 and 56), where a free end thereof comprises a hook (Fig. 2, l-shaped curve of pan as seen in Fig. 2, meets the limitations of a hook) which is open away from the wrapping device (In both the solid and dashed configurations, the hook of the pan faces in a direction other than the wrapping device.  See Examiner Illustration 2 below).

    PNG
    media_image1.png
    591
    506
    media_image1.png
    Greyscale

Examiner Illustration 2

Regarding claim 10, Viauld further discloses: the panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) is flanged (Claim 2, “said guide pan having a pair of transversely spaced flanges).

Regarding claim 11, Viauld further discloses: wherein the wrapping device includes a separating apparatus (Fig. 1, cutter apparatus 26) having a carrier (Fig. 1, arms 35) on which a stop or guide element (Fig. 1, pivotable bearing 36) is disposed.

Regarding claim 12, Viauld further discloses: the panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) is operatively connected via the stop or guide element to the separating apparatus of the wrapping device (Col. 3, line 13, “the spring 46 establishing a link between the cutter arrangement 26 and the guide pan 29 which causes the latter to be pivoted between an inoperative position, shown in dashed lines, and an operative position, shown in solid lines, respectively as the cutter blade 34 and arms 35 are pivoted between operative and stand-by positions.”).

Regarding claim 13, Viauld further discloses: the carrier is movably controlled by an actuator (Col. 2, line 56, “The cutter arrangement 26 is operated in a known manner by a control or regulating arrangement.”).

Regarding claim 14, Viauld further discloses: the panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) is operatively connected via the stop or guide element to the separating apparatus of the wrapping device  (Col. 3, line 13, “the spring 46 establishing a link between the cutter arrangement 26 and the guide pan 29 which causes the latter to be pivoted between an inoperative position, shown in dashed lines, and an operative position, shown in solid lines, respectively as the cutter blade 34 and arms 35 are pivoted between operative and stand-by positions.”).

Regarding claim 15, Viauld further discloses: the panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) is configured to open the region at least when the separating apparatus (Fig. 1, cutter arrangement 26 includes a knife 34) reaches a position in which it cuts off the wrapping material and the guide means bridges the (Col. 2, line 49, “The cutter arrangement 26 includes a knife 34 that extends between and is fixed to a pair of parallel arms 35 (only one shown) that are mounted for pivoting about respective bearings, located at 36, in order to traverse the feed path F of the wrap material 18 when it is desired to separate wrap material enveloping the bale 16 from that forming the roll 31. The cutter arrangement 26 is operated in a known manner by a control or regulating arrangement. In these known arrangements, the knife 34 is located in the feed path F of the wrap material 18 except during the wrapping process. According to the illustration of FIG. 1, the cutter arrangement 26 can be pivoted between a non-operating or stand-by position (solid lines) and an operating or cutting position (dashed lines).”). 

Regarding claim 16, Viauld discloses: A method for operating a baler (Fig. 1, baler 10), comprising:

providing a wrapping device (Fig. 1, a wrapping arrangement 14), 

and a guide apparatus  (Fig. 1, L-shaped support link 48) fixed in position relative to the wrapping device (Fig. 1, a wrapping arrangement 14) and positioned adjacent to an outer face  (as denoted above, the inward facing portion of the belt is the inner face – as such, the opposite side is the outer face.  The outer face clearly is adjacent to link 48 in the solid lined position) of the endless pressing belt, a (Fig. 1, cutter apparatus 26), and a panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) positioned in a region separating the guide apparatus and the wrapping device;
moving the panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) to a first position (Fig. 1, solid lines of item 33) based on an operating state of the separating apparatus of the wrapping apparatus, whereby in the first position (Fig. 1, solid lines of item 33) the panel substantially bridqes the reqion between the wrappinq device and the quide apparatus to guide a wrapping material from the wrapping device to the guide apparatus (Col. 3, line 28, “ As shown in FIG. 1, the guide assembly 28 is in its operating position wherein the guide pan 29 conducts the wrap material 18 to the baling chamber 12”); and  
controllably moving the panel to a second position  (Fig. 1, dashed lines of item 33) to at least partially open up the region (by moving downward, the connection between the wrapping device and the guide apparatus is no longer existent, thus meeting the claim limitations) between the wrapping device and the guide apparatus to allow material accumulated in the region between the wrapping device and the guide apparatus to exit the baler (Col. 3, lines 51-58 explicitly disclose this feature, the language is explicitly disclosed above in the response to arguments section).

Viauld does not explicitly disclose: an endless pressing belt operable to define a variable size pressing chamber and supported by a plurality of fixed rollers and a plurality of moveable rollers.



Jennings explicitly teaches: an endless (the Examiner notes that there is no difference betwixt an “endless belt” and a standard “belt”.  The definition of belt, according to the FreeDictionary.com is “A continuous band or chain for transferring motion or power or conveying materials from one wheel or shaft to another.”.  The term “continuous” is synonymous with “endless”.  As Viauld has a belt, it is therefore endless.) pressing belt (Fig. 1, “a conventional apron 32 comprising a plurality of continuous side-by-side belts”) operable to define a variable size pressing chamber (Col. 3, line 14, “an expandable chamber round baler”) and supported by a plurality of fixed rollers (Figs. 1-3, guide rolls 33, 34, 35, 36, 37) and a plurality of moveable rollers  (Figs. 1-3, sledge assembly 20 comprising a plurality of rollers 21, 22, 23);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bale mechanism of Viauld by the use of an endless belt and a variable sized baling chamber, as taught by Jennings, thereby combining prior art elements in a known fashion to achieve a predictable result.  The benefit of this type of setup is that reliable contact between the net wrapping material and the bale can be maintained at all times throughout the wrapping procedure.  As such, the wrap can be applied in a more consistent and more reliable manner.  The Examiner notes that while the position of the various net wrapping control assemblies differs between Viauld and Jennings, the concepts and modes of operation are the same.  Both have a Baling chamber that can be of variable size, both (Col. 2, line 15, “The baler 10 may be of any known design, that is, with the baling chamber 12 being of fixed or variable :size, having its perimeter defined exclusively by rolls 20, as shown, or by belts or chains, or by a combination of two or more of rolls, belts or chains.”)

Regarding claim 17, Viauld further discloses: moving the panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) to the second position (Fig. 1, dashed lines of item 33) when the separating apparatus (Fig. 1, cutter apparatus 26) is in a position in which it cuts off the wrapping material (Col. 3, line 9, “A helical extension spring 46 is provided between at least one of the knife support arms 35 and the end of the guide pan planar section 32 closest to the cutter arrangement 26, the spring 46 establishing a link between the cutter arrangement 26 and the guide pan 29 which causes the latter to be pivoted between an inoperative position, shown in dashed lines, and an operative position, shown in solid lines, respectively as the cutter blade 34 and arms 35 are pivoted between operative and stand-by positions.”).

Regarding claim 18, Viauld further discloses: moving the panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) to the first position state at the start of a (Fig. 1, cutter apparatus 26) is in a position in which it does not act on the wrapping material (Col. 3, line 9, “A helical extension spring 46 is provided between at least one of the knife support arms 35 and the end of the guide pan planar section 32 closest to the cutter arrangement 26, the spring 46 establishing a link between the cutter arrangement 26 and the guide pan 29 which causes the latter to be pivoted between an inoperative position, shown in dashed lines, and an operative position, shown in solid lines, respectively as the cutter blade 34 and arms 35 are pivoted between operative and stand-by positions.”).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Viauld (or Viauld in view of Jennings) in view of Globalspec Pivot Bearings Web Page, https://www.globalspec.com/learnmore/mechanical_components/bearings_bushings/pivot_bearings#:~:text=Pivot%20bearings%20are%20frictionless%20bearings,four%20bar%20linkages.  Attached PDF includes WAYBACK dating of 2010.

Regarding claim 5, Viauld further discloses: a pivot (Figure 1, items 50 and/or 52) rotatably connecting the panel (Fig. 1, wrap material guide assembly 28 including guide pan 29) to the frame (Item 52 connects the panel AND guide apparatus to the frame, thus meeting the claim limitations) or guide apparatus (Item 50 connects the panel to the guide apparatus, support link 48).

Viauld does not explicitly disclose:  a pivot bearing.  While Viauld clearly has a pivot at items 50 or 52, the type of pivot is not disclosed.  

GlobalSpec teaches: a pivot bearing (page 1, “Pivot bearings are frictionless bearings that are suitable for pivotal, angular, or oscillating applications.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivots of Viauld with the known pivot bearings as taught by GlobalSpec, thereby combining prior art elements in a known fashion to achieve a predictable result.  The benefit of the use of the pivot bearing is stated in line 1 of GlobalSpec, in that “Pivot bearings are frictionless bearings”.  The reduction of friction reduces wear on the device, as well as allowing for smoother functioning of the device.   

Regarding claim 6, Viauld further discloses: the pivot bearing (Fig.1, 50) is disposed in or on a first end region (Fig. 2, shows the location of the pivot point for item 50, at the end most portion of the pan) of the panel (Fig. 1, wrap material guide assembly 28 including guide pan 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the -organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731